Exhibit 10.2

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

 

[FACE OF NOTE]

 

COVAD COMMUNICATIONS GROUP, INC.

 

12% Senior Secured Convertible Note due 2011

 

$40,000,000.00

 

No.      

 

COVAD COMMUNICATIONS GROUP, INC., a Delaware corporation (“Group”), and COVAD
COMMUNICATIONS COMPANY, a California corporation (“Operating”; individually and
collectively with Group, the “Company,” which term includes any successor), for
value received, jointly and severally, promise to pay to EarthLink, Inc., or its
registered assigns or successors, the principal sum of Forty Million Dollars and
No Cents ($40,000,000.00) on March 15, 2011.

 

Interest Payment Dates:  March  15 and September 15 of each year, commencing
September 15, 2006.

 

Regular Record Dates:  March  1 and September  1 of each year.

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its duly
authorized officers.

 

 

COVAD COMMUNICATIONS GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

Chief Executive Officer

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

Chief Financial Officer

 

 

 

 

Date: March      , 2006

 

 

 

 

 

 

COVAD COMMUNICATIONS COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

Chief Executive Officer

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

Chief Financial Officer

 

 

 

 

Date: March      , 2006

 

 

2

--------------------------------------------------------------------------------


 

[REVERSE SIDE OF NOTE]

 

COVAD COMMUNICATIONS GROUP, INC.
COVAD COMMUNICATIONS COMPANY

 

12% Senior Secured Convertible Note due 2011

 


SECTION 1.               PRINCIPAL AND INTEREST.

 


(A)               SUBJECT TO SECTION 1(D), THE COMPANY WILL PAY THE PRINCIPAL OF
THIS NOTE ON MARCH  15, 2011 (THE “FINAL MATURITY”). THE COMPANY, JOINTLY AND
SEVERALLY, PROMISES TO PAY INTEREST ON THE PRINCIPAL AMOUNT OF THIS NOTE ON EACH
INTEREST PAYMENT DATE, AS SET FORTH BELOW, AT THE RATE PER ANNUM SHOWN ABOVE.


 


(B)              INTEREST WILL BE PAYABLE SEMIANNUALLY (TO THE HOLDERS OF RECORD
OF THE NOTES AT THE CLOSE OF BUSINESS ON THE MARCH  1 OR SEPTEMBER 1 IMMEDIATELY
PRECEDING THE INTEREST PAYMENT DATE) ON EACH INTEREST PAYMENT DATE, COMMENCING
SEPTEMBER 15, 2006. INTEREST ON THE NOTES WILL ACCRUE FROM THE MOST RECENT DATE
TO WHICH INTEREST HAS BEEN PAID OR, IF NO INTEREST HAS BEEN PAID, FROM MARCH 
    , 2006 (THE “ISSUE DATE”). INTEREST WILL BE COMPUTED ON THE BASIS OF A
360-DAY YEAR COMPRISED OF TWELVE 30-DAY MONTHS. THE COMPANY SHALL PAY INTEREST
ON OVERDUE PRINCIPAL AND PREMIUM, IF ANY, AND INTEREST ON OVERDUE INSTALLMENTS
OF INTEREST, TO THE EXTENT LAWFUL, AT A RATE PER ANNUM THAT IS 2% IN EXCESS OF
THE RATE OTHERWISE PAYABLE.


 


(C)               THE COMPANY WILL HAVE THE OPTION TO PAY INTEREST IN CASH OR
THROUGH THE ISSUANCE OF NOTES, OTHER THAN THE NOTES COMPRISING THE FIRST
$40,000,000.00 PRINCIPAL AMOUNT OF NOTES ISSUED ON THE DATE HEREOF (THE “INITIAL
NOTES”), WHICH SHALL BE ISSUED AS PART OF THE SAME SERIES AS THE INITIAL NOTES
(THE “ADDITIONAL NOTES” AND, TOGETHER WITH THE INITIAL NOTES, THE “NOTES”). THE
ADDITIONAL NOTES WILL BE IDENTICAL TO THE INITIAL NOTES, EXCEPT THAT INTEREST
WILL BEGIN TO ACCRUE FROM THE DATE THEY ARE ISSUED RATHER THAN THE ISSUE DATE.
THE COMPANY SHALL PROVIDE WRITTEN OR ORAL NOTICE TO THE HOLDERS FIVE BUSINESS
DAYS PRIOR TO AN INTEREST PAYMENT DATE OF WHETHER SUCH INTEREST PAYMENT WILL BE
MADE IN CASH, BY THE ISSUANCE OF ADDITIONAL NOTES OR BY A COMBINATION THEREOF.
IF THE COMPANY FAILS TO DELIVER SUCH NOTICE IN SUCH TIME PERIOD, INTEREST FOR
THE PERIOD FOR WHICH THE NOTICE WAS NOT PROPERLY GIVEN SHALL BE PAID BY THE
ISSUANCE OF ADDITIONAL NOTES. ANY CASH INTEREST PAYMENT WILL BE IN SUCH COIN OR
CURRENCY OF THE UNITED STATES OF AMERICA AS AT THE TIME OF PAYMENT IS LEGAL
TENDER FOR PAYMENT OF PUBLIC AND PRIVATE DEBTS.


 


(D)              NOTWITHSTANDING, THE FIRST SENTENCE OF SECTION 1(A), IN THE
EVENT THAT: (I) (A) OPERATING ELECTS UNDER SECTION 9.2.4 OF THAT CERTAIN
AGREEMENT FOR XGDSL SERVICES, DATED OF EVEN DATE HEREWITH, BETWEEN OPERATING AND
EARTHLINK, INC. (“EARTHLINK”) (THE “SERVICES AGREEMENT”) NOT TO PROCEED WITH THE
PHASE II BUILD OUT (AS DEFINED IN THE SERVICES AGREEMENT) BY WRITTEN NOTICE TO
EARTHLINK (“PHASE II NOTICE”), OR (B) OPERATING RECEIVES FROM EARTHLINK NOTICE
OF A SUBSTANTIAL PERFORMANCE FAILURE, AS DEFINED IN AND IN ACCORDANCE WITH THE
TERMS OF, SECTION 4.5 OF THE SERVICES AGREEMENT AND EXHIBIT 2 OF THE SERVICES
AGREEMENT (THE “SUBSTANTIAL PERFORMANCE NOTICE’) AND (II) WITH RESPECT TO
SUBSECTION (D)(I)(A), ON THE DATE OF THE PHASE II NOTICE EARTHLINK HOLDS AT
LEAST TWO-THIRDS OF THE OUTSTANDING AGGREGATE PRINCIPAL AMOUNT OF THE NOTES AND
OF THE PRIMARY SHARES, THEN EARTHLINK MAY, IN EITHER CASE AND AT ITS OPTION, AT
ANY TIME

 

3

--------------------------------------------------------------------------------


 


DURING THE 30-DAY PERIOD FOLLOWING RECEIPT OF THE PHASE II NOTICE OR THE
SUBSTANTIAL PERFORMANCE NOTICE, AS APPLICABLE, BY WRITTEN NOTICE TO THE COMPANY
(THE “ELECTION NOTICE”), REQUIRE THE COMPANY TO PAY THE REMAINING PRINCIPAL
AMOUNT OF THE NOTES HELD BY EARTHLINK ON THE DATE OF THE ELECTION NOTICE
(“AMORTIZED NOTES”) IN FOUR EQUAL ANNUAL INSTALLMENTS DUE MARCH 15 OF EACH YEAR,
COMMENCING ON MARCH 15, 2007 AND ENDING ON MARCH 15, 2010 (THE “PRINCIPAL
INSTALLMENTS”); PROVIDED, HOWEVER, THAT IF SUCH ELECTION NOTICE IS MADE AFTER
ANY OF SUCH DATES THE PRINCIPAL ON THE AMORTIZED NOTES WILL BE PAID RATABLY ON
THE REMAINING DATES. ACCRUED INTEREST, IF ANY, ON THE PRINCIPAL INSTALLMENTS
SHALL BE PAID IN ACCORDANCE WITH SECTION 1(B). FROM AND AFTER THE DATE OF THE
ELECTION NOTICE, THE AMORTIZED NOTES SHALL CONTINUE TO BE GOVERNED BY THIS
SECTION 1(D), REGARDLESS OF ANY SUBSEQUENT TRANSFER BY EARTHLINK OF ALL OR ANY
PORTION OF THE AMORTIZED NOTES.


 


SECTION 2.               METHOD OF PAYMENT. THE COMPANY WILL PAY INTEREST
(EXCEPT DEFAULTED INTEREST) ON THE PRINCIPAL AMOUNT OF THE NOTES AS PROVIDED
ABOVE ON EACH MARCH  15 AND SEPTEMBER 15, COMMENCING SEPTEMBER  15, 2006, TO
EACH PERSON IN WHOSE NAMES THE NOTES ARE REGISTERED (A “HOLDER”) ON THE MARCH 1
OR SEPTEMBER 1 IMMEDIATELY PRECEDING THE INTEREST PAYMENT DATE, IN EACH CASE,
EVEN IF THE NOTE IS CANCELLED ON REGISTRATION OF TRANSFER OR REGISTRATION OF
EXCHANGE AFTER SUCH RECORD DATE. IF A PAYMENT DATE IS A DATE OTHER THAN A
BUSINESS DAY, PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING DAY THAT IS A BUSINESS
DAY AND NO INTEREST SHALL ACCRUE FOR THE INTERVENING PERIOD. “BUSINESS DAY”
SHALL MEAN ANY DAY EXCEPT SATURDAY, SUNDAY OR ANY OTHER DAY ON WHICH COMMERCIAL
BANKS IN THE STATE OF CALIFORNIA ARE AUTHORIZED BY LAW OR OTHER GOVERNMENTAL
ACTION TO CLOSE.


 


SECTION 3.               LIMITATIONS. THE NOTES ARE GENERAL SECURED OBLIGATIONS
OF EACH OF GROUP AND OPERATING, WILL RANK PARI PASSU IN RIGHT OF PAYMENT WITH
ALL EXISTING AND FUTURE SECURED, UNSUBORDINATED INDEBTEDNESS OF EACH OF GROUP
AND OPERATING AND WILL BE SENIOR IN RIGHT OF PAYMENT TO ALL UNSECURED
INDEBTEDNESS AND SUBORDINATED INDEBTEDNESS OF EACH OF GROUP AND OPERATING.


 


SECTION 4.               CONVERSION OF NOTE BY HOLDER.


 


(A)               SUBJECT TO THE FURTHER PROVISIONS OF THIS SECTION 4(A), A
HOLDER OF A NOTE MAY CONVERT SUCH NOTE (OR PORTION THEREOF) AT ANY TIME
BEGINNING MARCH 15, 2008, THROUGH THE CLOSE OF BUSINESS ON THE FINAL MATURITY AT
THE CONVERSION PRICE THEN IN EFFECT INTO SHARES OF THE COMMON STOCK OF GROUP
(THE “COMMON STOCK”); PROVIDED HOWEVER, THAT IN THE EVENT OF A CHANGE IN
CONTROL, A HOLDER MAY CONVERT SUCH NOTE IMMEDIATELY PRIOR TO THE CHANGE OF
CONTROL IRRESPECTIVE OF WHETHER CONVERSION WERE TO OCCUR PRIOR TO MARCH 15,
2008. FOR PURPOSES OF THIS SECTION 4, THE COMPANY SHALL MAIL NOTICE TO THE
HOLDERS NOT LESS THAN FIVE BUSINESS DAYS PRIOR TO THE OCCURRENCE OF ANY CHANGE
OF CONTROL, PROVIDED THAT THE COMPANY HAS KNOWLEDGE OF SUCH CHANGE IN CONTROL.
THE NUMBER OF SHARES OF GROUP’S COMMON STOCK ISSUABLE UPON CONVERSION OF A NOTE
SHALL BE DETERMINED BY DIVIDING THE OUTSTANDING PRINCIPAL AMOUNT (EXCLUDING
ACCRUED AND UNPAID INTEREST) OF THE NOTE (OR PORTION THEREOF) SURRENDERED FOR
CONVERSION BY THE CONVERSION PRICE IN EFFECT ON THE CONVERSION DATE (AS DEFINED
IN SECTION 4(B)). IN CONNECTION WITH ANY SUCH CONVERSION, SUCH HOLDER ALSO SHALL
HAVE THE RIGHT TO RECEIVE A PAYMENT (EACH, A “CONVERSION INTEREST PAYMENT”), AT
THE TIME AND IN THE MANNER PROVIDED IN SECTION 4(B), OF THE ACCRUED AND UNPAID
INTEREST WITH RESPECT TO THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTE (OR
PORTION THEREOF) SO CONVERTED, WHICH PAYMENT SHALL BE MADE, AT THE ELECTION OF
THE COMPANY, IN CASH, COMMON

 

4

--------------------------------------------------------------------------------


 


STOCK, OR A COMBINATION THEREOF. SUBJECT TO ADJUSTMENT OR VOLUNTARY REDUCTION AS
PROVIDED IN THIS SECTION 4, THE CONVERSION PRICE INITIALLY SHALL BE $1.86 PER
SHARE OF GROUP’S COMMON STOCK.


 

A Holder of Notes is not entitled to any rights of a holder of Group’s Common
Stock until such Holder has converted its Notes to Group’s Common Stock.

 


(B)              CONVERSION PROCEDURE. TO CONVERT A NOTE, A HOLDER MUST
(I) COMPLETE AND MANUALLY SIGN THE CONVERSION NOTICE ON THE BACK OF THE NOTE (OR
COMPLETE AND MANUALLY SIGN A FACSIMILE OF SUCH NOTICE) AND DELIVER SUCH NOTICE
TO THE COMPANY, (II) SURRENDER THE NOTE TO THE COMPANY, (III) HAVE SATISFIED ANY
NECESSARY FILING REQUIREMENTS UNDER THE HART-SCOTT-RODINO ACT OF 1976, AS
AMENDED (THE “HSR ACT”), IN RESPECT OF ITS ACQUISITION OF THE SHARES OF GROUP’S
COMMON STOCK UPON SUCH CONVERSION AND THE WAITING PERIOD UNDER SUCH HSR ACT
SHALL HAVE EXPIRED OR BEEN TERMINATED WITHOUT OBJECTION TO SUCH ACQUISITION,
(IV) HAVE RECEIVED ANY OTHER NECESSARY REGULATORY CONSENTS TO ITS ACQUISITION OF
THE SHARES OF GROUP’S COMMON STOCK UPON SUCH CONVERSION AND (V) PAY ANY TRANSFER
OR SIMILAR TAX IF REQUIRED PURSUANT TO SECTION 4(D) HEREOF. THE DATE ON WHICH
THE HOLDER SATISFIES ALL OF THOSE REQUIREMENTS IS THE “CONVERSION DATE.”  THE
NOTICE OF CONVERSION SHALL STATE THAT THE HOLDER HAS SATISFIED OR WILL HAVE
SATISFIED PRIOR TO THE ISSUANCE OF SHARES OF THE GROUP’S COMMON STOCK UPON
CONVERSION OF SUCH PRINCIPAL AMOUNT, AND PRIOR TO THE PAYMENT OF THE CONVERSION
INTEREST PAYMENT, ANY AND ALL LEGAL OR REGULATORY REQUIREMENTS FOR CONVERSION,
INCLUDING COMPLIANCE WITH THE SECURITIES ACT, THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”) AND THE HSR ACT. THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS IN COOPERATING IN A TIMELY MANNER WITH SUCH HOLDER TO
OBTAIN SUCH LEGAL OR REGULATORY APPROVALS TO THE EXTENT ITS COOPERATION IS
NECESSARY.


 

As soon as practicable after the Conversion Date and in no event later than five
Business Days following the Conversion Date, Group shall deliver to the Holder
(i) a certificate for the number of whole shares of Group’s Common Stock
issuable upon the conversion of the Note or portion thereof as determined in
accordance with this Section 4, (ii) cash in lieu of any fractional shares
pursuant to Section 4(c) hereof and (iii) cash, Common Stock, or a combination
thereof, in an amount equal to the Conversion Interest Payment.

 

The individual, corporation, partnership, limited liability company, joint
venture, association, joint-stock company, trust or other entity organization,
including a government or political subdivision or an agency or instrumentality
thereof (each a “Person” or “Persons”) in whose name the certificate is
registered shall be deemed to be a stockholder of record on and after the
Conversion Date, as the case may be; provided that no surrender of a Note on any
date when the stock transfer books of Group shall be closed shall be effective
to constitute the Person or Persons entitled to receive the shares of Group’s
Common Stock upon such conversion as the record holder or holders of such shares
of Group’s Common Stock on such date, but such surrender shall be effective to
constitute the Person or Persons entitled to receive such shares of Group’s
Common Stock as the record holder or holders thereof for all purposes at the
close of business on the next succeeding day on which such stock transfer books
are open; and provided further, that such conversion shall be at the Conversion
Price in effect on the Conversion Date as if the stock transfer books of Group
had not been closed. Upon conversion of a Note (in whole and not in part), such
Person shall no longer be a Holder of such Note.

 

5

--------------------------------------------------------------------------------


 

If any Holder surrenders a Note for conversion after the close of business on
the Regular Record Date for the payment of an installment of interest and before
the close of business on the related Interest Payment Date, the Company shall
pay accrued interest, if any, through the Conversion Date to the Holder of such
Note on such Regular Record Date.

 

Upon surrender of a Note that is converted in part, as soon as practicable after
the Conversion Date and in no event later than five Business Days following the
Conversion Date, the Company shall execute and deliver to the Holder, a new Note
equal in principal amount to the unconverted portion of the Note surrendered.

 

If the last day on which a Note may be converted is not a Business Day, the Note
may be surrendered to the Company on the next succeeding day that is a Business
Day.

 


(C)               FRACTIONAL SHARES. GROUP SHALL NOT ISSUE FRACTIONAL SHARES OF
ITS COMMON STOCK UPON CONVERSION OF ANY NOTES. IN LIEU THEREOF, THE COMPANY
SHALL, AT THE COMPANY’S OPTION, PAY AN AMOUNT IN CASH BASED UPON THE CURRENT
MARKET PRICE ON THE BUSINESS DAY IMMEDIATELY PRIOR TO THE CONVERSION DATE OR
ROUND UP THE NUMBER OF SHARES OF GROUP’S COMMON STOCK ISSUABLE UPON SUCH
CONVERSION TO THE NEXT HIGHEST WHOLE NUMBER OF SHARES.


 


(D)              TAXES ON CONVERSION. IF A HOLDER CONVERTS A NOTE, THE COMPANY
SHALL PAY ANY DOCUMENTARY, STAMP OR SIMILAR ISSUE OR TRANSFER TAX DUE ON THE
ISSUE OF SHARES OF ITS COMMON STOCK UPON SUCH CONVERSION. HOWEVER, THE HOLDER
SHALL PAY ANY SUCH TAX THAT IS DUE BECAUSE THE HOLDER REQUESTS THE SHARES TO BE
ISSUED IN A NAME OTHER THAN THE HOLDER’S NAME. GROUP MAY REFUSE TO DELIVER THE
CERTIFICATE REPRESENTING THE SHARES OF GROUP’S COMMON STOCK BEING ISSUED IN A
NAME OTHER THAN THE HOLDER’S NAME UNTIL THE COMPANY RECEIVES A SUM SUFFICIENT TO
PAY ANY TAX WHICH WILL BE DUE BECAUSE THE SHARES ARE TO BE ISSUED IN A NAME
OTHER THAN THE HOLDER’S NAME. NOTHING HEREIN SHALL PRECLUDE ANY TAX WITHHOLDING
REQUIRED BY LAW OR REGULATION.


 


(E)               ADJUSTMENT OF CONVERSION PRICE. THE CONVERSION PRICE SHALL BE
ADJUSTED FROM TIME TO TIME BY THE COMPANY AS FOLLOWS:


 


(I)            IN CASE GROUP SHALL (A) PAY A DIVIDEND IN SHARES OF ITS COMMON
STOCK TO ALL HOLDERS OF ITS COMMON STOCK, (B) MAKE A DISTRIBUTION IN SHARES OF
ITS COMMON STOCK TO ALL HOLDERS OF ITS COMMON STOCK, (C) SUBDIVIDE OR SPLIT ITS
OUTSTANDING COMMON STOCK INTO A LARGER NUMBER OF SHARES, OR (D) COMBINE ITS
OUTSTANDING COMMON STOCK INTO A SMALLER NUMBER OF SHARES, THE CONVERSION PRICE
IN EFFECT IMMEDIATELY PRIOR THERETO SHALL BE ADJUSTED SO THAT THE HOLDER OF ANY
NOTE THEREAFTER SURRENDERED FOR CONVERSION SHALL BE ENTITLED TO RECEIVE THAT
NUMBER OF SHARES OF GROUP’S COMMON STOCK THAT IT WOULD HAVE OWNED OR BEEN
ENTITLED TO RECEIVE HAD SUCH NOTE BEEN CONVERTED IMMEDIATELY PRIOR TO THE
HAPPENING OF SUCH EVENT. AN ADJUSTMENT MADE PURSUANT TO THIS SECTION 4(E)(I)
SHALL BECOME EFFECTIVE AS OF THE CLOSE OF BUSINESS ON THE RECORD DATE FIXED FOR
THE DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH DIVIDEND OR
DISTRIBUTION IN THE CASE OF A DIVIDEND IN SHARES OR DISTRIBUTION IN SHARES AND
SHALL BECOME EFFECTIVE AS OF THE CLOSE OF BUSINESS ON THE EFFECTIVE DATE IN THE
CASE OF A SUBDIVISION, SPLIT OR COMBINATION. IF ANY DIVIDEND OR DISTRIBUTION OF
THE TYPE DESCRIBED IN THIS SECTION 4(E)(I) IS DECLARED BUT NOT SO PAID OR MADE,
THE CONVERSION PRICE SHALL AGAIN BE ADJUSTED TO THE CONVERSION PRICE THAT WOULD
THEN BE IN EFFECT IF SUCH DIVIDEND OR DISTRIBUTION HAD NOT BEEN DECLARED.

 

6

--------------------------------------------------------------------------------


 


(II)           IN CASE (A) GROUP SHALL ISSUE RIGHTS, OPTIONS OR WARRANTS TO ALL
OR SUBSTANTIALLY ALL HOLDERS OF ITS COMMON STOCK ENTITLING THEM (FOR A PERIOD
COMMENCING NO EARLIER THAN THE RECORD DATE DESCRIBED BELOW AND EXPIRING NOT MORE
THAN 60 DAYS AFTER SUCH RECORD DATE) TO SUBSCRIBE FOR OR PURCHASE SHARES OF ITS
COMMON STOCK (OR SECURITIES CONVERTIBLE INTO ITS COMMON STOCK) AT A PRICE PER
SHARE LESS THAN THE CURRENT MARKET PRICE AT THE RECORD DATE FIXED FOR THE
DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH RIGHTS OR WARRANTS OR
(B) GROUP SHALL SELL OR ISSUE ANY SHARES OF ITS COMMON STOCK AND THE
CONSIDERATION PER SHARE OF GROUP’S COMMON STOCK TO BE PAID UPON SUCH SALE OR
ISSUANCE IS LESS THAN THE CURRENT MARKET PRICE OR GROUP SHALL SELL OR ISSUE
WARRANTS, OPTIONS, RIGHTS OR OTHER CONVERTIBLE SECURITIES TO SUBSCRIBE FOR OR
PURCHASE SHARES OF ITS COMMON STOCK AT A PRICE PER SHARE LESS THAN THE CURRENT
MARKET PRICE ON THE DATE OF SUCH SALE OR ISSUANCE, THE CONVERSION PRICE IN
EFFECT IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE RECORD DATE OR ISSUE
DATE THERETO SHALL BE REDUCED SO THAT THE SAME SHALL EQUAL THE PRICE DETERMINED
BY MULTIPLYING THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO THE CLOSE OF
BUSINESS ON SUCH RECORD DATE OR ISSUE DATE (AS THE CASE MAY BE) BY A FRACTION,
THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF GROUP’S COMMON STOCK
OUTSTANDING AT THE CLOSE OF BUSINESS ON SUCH RECORD DATE OR ISSUE DATE (AS THE
CASE MAY BE), PLUS THE NUMBER OF SHARES THAT THE AGGREGATE OFFERING PRICE OF THE
TOTAL NUMBER OF SHARES OF GROUP’S COMMON STOCK SO OFFERED (OR THE AGGREGATE
CONVERSION PRICE OF THE CONVERTIBLE SECURITIES SO OFFERED) WOULD PURCHASE AT
SUCH CURRENT MARKET PRICE, AND THE DENOMINATOR OF WHICH SHALL BE THE NUMBER OF
SHARES OF GROUP’S COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON SUCH
RECORD DATE OR ISSUE DATE (AS THE CASE MAY BE) PLUS THE NUMBER OF ADDITIONAL
SHARES OF GROUP’S COMMON STOCK OFFERED (OR INTO WHICH THE CONVERTIBLE SECURITIES
SO OFFERED ARE CONVERTIBLE). SUCH ADJUSTMENT SHALL BE MADE SUCCESSIVELY WHENEVER
ANY SUCH RIGHTS, OPTIONS, WARRANTS OR CONVERTIBLE SECURITIES ARE ISSUED, AND
SHALL BECOME EFFECTIVE AS OF THE CLOSE OF BUSINESS ON SUCH RECORD DATE OR ISSUE
DATE (AS THE CASE MAY BE). TO THE EXTENT THAT SHARES OF GROUP’S COMMON STOCK ARE
NOT DELIVERED AFTER THE EXPIRATION OF SUCH RIGHTS, OPTIONS OR WARRANTS, THE
CONVERSION PRICE SHALL BE ADJUSTED TO THE CONVERSION PRICE THAT WOULD THEN BE IN
EFFECT HAD THE REDUCTION MADE UPON THE ISSUANCE OF SUCH RIGHTS, OPTIONS OR
WARRANTS BEEN MADE ON THE BASIS OF DELIVERY OF ONLY THE NUMBER OF SHARES OF
GROUP’S COMMON STOCK ACTUALLY DELIVERED. IN THE EVENT THAT SUCH RIGHTS, OPTIONS
OR WARRANTS ARE NOT SO ISSUED, THE CONVERSION PRICE SHALL AGAIN BE ADJUSTED TO
BE THE CONVERSION PRICE THAT WOULD THEN BE IN EFFECT IF SUCH RECORD DATE HAD NOT
BEEN FIXED. IN DETERMINING WHETHER ANY RIGHTS, OPTIONS OR WARRANTS ENTITLE THE
HOLDERS TO SUBSCRIBE FOR OR PURCHASE SHARES OF GROUP’S COMMON STOCK AT LESS THAN
SUCH CURRENT MARKET PRICE, AND IN DETERMINING THE AGGREGATE OFFERING PRICE OF
SUCH SHARES OF GROUP’S COMMON STOCK, THERE SHALL BE TAKEN INTO ACCOUNT THE FAIR
MARKET VALUE OF ANY CONSIDERATION RECEIVED BY GROUP FOR SUCH RIGHTS, OPTIONS OR
WARRANTS AND ANY AMOUNT PAYABLE ON EXERCISE OR CONVERSION THEREOF.


 


(III)          IN CASE GROUP SHALL, BY DIVIDEND OR OTHERWISE, DISTRIBUTE TO ALL
HOLDERS OF ITS COMMON STOCK, CASH, THEN, IN SUCH CASE, THE CONVERSION PRICE
SHALL BE REDUCED SO THAT THE SAME SHALL EQUAL THE PRICE DETERMINED BY
MULTIPLYING THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO THE CLOSE OF
BUSINESS ON THE RECORD DATE FIXED FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED
TO RECEIVE SUCH DISTRIBUTION BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE
CURRENT MARKET PRICE ON SUCH RECORD DATE LESS THE AMOUNT OF CASH SO DISTRIBUTED
(AND NOT EXCLUDED AS PROVIDED ABOVE) APPLICABLE TO ONE SHARE OF GROUP’S COMMON
STOCK AND THE DENOMINATOR SHALL BE THE CURRENT MARKET PRICE ON SUCH RECORD DATE.
SUCH REDUCTION SHALL BECOME EFFECTIVE AS OF THE CLOSE OF BUSINESS ON SUCH RECORD
DATE; PROVIDED THAT, IN THE EVENT THE PORTION OF THE CASH SO DISTRIBUTED
APPLICABLE TO ONE SHARE OF GROUP’S COMMON STOCK IS EQUAL TO

 

7

--------------------------------------------------------------------------------


 


OR GREATER THAN THE CURRENT MARKET PRICE ON SUCH RECORD DATE, IN LIEU OF THE
FOREGOING ADJUSTMENT, ADEQUATE PROVISION SHALL BE MADE SO THAT EACH HOLDER SHALL
HAVE THE RIGHT TO RECEIVE UPON CONVERSION, IN ADDITION TO THE SHARES OF GROUP’S
COMMON STOCK ISSUABLE UPON SUCH CONVERSION, THE AMOUNT OF CASH SUCH HOLDER WOULD
HAVE RECEIVED HAD SUCH HOLDER CONVERTED SUCH NOTE ON SUCH RECORD DATE. IN THE
EVENT THAT SUCH DIVIDEND OR DISTRIBUTION IS NOT SO PAID OR MADE, THE CONVERSION
PRICE SHALL AGAIN BE ADJUSTED TO BE THE CONVERSION PRICE THAT WOULD THEN BE IN
EFFECT IF SUCH DIVIDEND OR DISTRIBUTION HAD NOT BEEN DECLARED. IF ANY ADJUSTMENT
IS REQUIRED TO BE MADE AS SET FORTH IN THIS SECTION 4(E)(III) AS A RESULT OF A
DISTRIBUTION THAT IS A REGULAR DIVIDEND, SUCH ADJUSTMENT SHALL BE BASED UPON THE
AMOUNT BY WHICH SUCH DISTRIBUTION EXCEEDS THE AMOUNT OF THE REGULAR CASH
DIVIDEND PERMITTED TO BE EXCLUDED PURSUANT HERETO. IF AN ADJUSTMENT IS REQUIRED
TO BE MADE AS SET FORTH IN THIS SECTION 4(E)(III) AS A RESULT OF A DISTRIBUTION
THAT IS NOT A REGULAR DIVIDEND, SUCH ADJUSTMENT SHALL BE BASED UPON THE FULL
AMOUNT OF THE DISTRIBUTION.


 


(IV)          IN CASE GROUP SHALL DISTRIBUTE TO ALL OR SUBSTANTIALLY ALL HOLDERS
OF ITS COMMON STOCK ANY OF GROUP’S SHARES, INTERESTS, PARTICIPATIONS OR OTHER
EQUIVALENTS (HOWEVER DESIGNATED, WHETHER VOTING OR NON-VOTING) IN EQUITY,
WHETHER OUTSTANDING ON THE ISSUE DATE OR ISSUED THEREAFTER, INCLUDING ALL
PREFERRED STOCK OF GROUP (THE “CAPITAL STOCK”) (OTHER THAN GROUP’S COMMON
STOCK), EVIDENCES OF INDEBTEDNESS OR OTHER NON-CASH ASSETS (INCLUDING SECURITIES
OF ANY PERSON), OR SHALL DISTRIBUTE TO ALL HOLDERS OF ITS COMMON STOCK RIGHTS,
OPTIONS OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY OF ITS SECURITIES
(EXCLUDING THOSE REFERRED TO IN SECTION 4(E)(II)) (ANY OF THE FOREGOING
HEREINAFTER REFERRED TO AS THE “DISTRIBUTED SECURITIES”), THEN IN EACH SUCH CASE
THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE
RECORD DATE FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH
DISTRIBUTED SECURITIES SHALL BE REDUCED SO THAT THE SAME SHALL EQUAL THE PRICE
DETERMINED BY MULTIPLYING THE CONVERSION PRICE IN EFFECT AS OF THE CLOSE OF
BUSINESS ON SUCH RECORD DATE BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE
CURRENT MARKET PRICE ON SUCH RECORD DATE LESS THE FAIR MARKET VALUE ON SUCH
RECORD DATE OF THE PORTION OF THE DISTRIBUTED SECURITIES APPLICABLE TO ONE SHARE
OF GROUP’S COMMON STOCK (DETERMINED ON THE BASIS OF THE NUMBER OF SHARES OF
GROUP’S COMMON STOCK OUTSTANDING ON THE RECORD DATE), AND THE DENOMINATOR OF
WHICH SHALL BE THE CURRENT MARKET PRICE ON SUCH RECORD DATE. SUCH REDUCTION
SHALL BECOME EFFECTIVE AS OF THE CLOSE OF BUSINESS ON SUCH RECORD DATE;
PROVIDED, THAT THE THEN FAIR MARKET VALUE OF THE PORTION OF THE DISTRIBUTABLE
SECURITIES SO DISTRIBUTED APPLICABLE TO ONE SHARE OF GROUP’S COMMON STOCK IS
EQUAL TO OR GREATER THAN THE CURRENT MARKET PRICE ON SUCH RECORD DATE, IN LIEU
OF MAKING THE FOREGOING REDUCTION, ADEQUATE PROVISION SHALL BE MADE SO THAT EACH
HOLDER OF A NOTE RECEIVES AT SUCH TIME, OR SHALL HAVE THE RIGHT TO RECEIVE UPON
SUCH CONVERSION, IN ADDITION TO THE SHARES OF GROUP’S COMMON STOCK ISSUABLE UPON
SUCH CONVERSION, THE AMOUNT OF DISTRIBUTED SECURITIES SUCH HOLDER WOULD HAVE
RECEIVED HAD SUCH HOLDER CONVERTED SUCH NOTE ON SUCH RECORD DATE. IN THE EVENT
THAT SUCH DISTRIBUTION IS NOT SO MADE, THE CONVERSION PRICE SHALL AGAIN BE
ADJUSTED TO BE THE CONVERSION PRICE THAT WOULD THEN BE IN EFFECT IF SUCH
DIVIDEND OR DISTRIBUTION HAD NOT BEEN DECLARED. IF THE BOARD OF DIRECTORS
DETERMINES THE FAIR MARKET VALUE OF ANY DISTRIBUTION FOR PURPOSES OF THIS
SECTION 4(E)(IV) BY REFERENCE TO THE ACTUAL OR WHEN ISSUED TRADING MARKET FOR
ANY SECURITIES, IT MUST IN DOING SO CONSIDER THE PRICES IN SUCH MARKET OVER THE
SAME PERIOD USED IN COMPUTING THE CURRENT MARKET PRICE.


 

Rights, options or warrants distributed by Group to all holders of Group’s
Common Stock entitling the holders thereof to subscribe for or purchase shares
of Group’s Capital Stock (either initially or under certain circumstances),
which rights or warrants, until the occurrence of a

 

8

--------------------------------------------------------------------------------


 

specified event or events (each a “Trigger Event”):  (A) are deemed to be
transferred with such shares of Group’s Common Stock, (B) are not immediately
exercisable and (C) are also issued in respect of future issuances of Group’s
Common Stock, shall be deemed not to have been distributed for purposes of this
Section 4(e) (and no adjustment to the Conversion Price under this Section 4(e)
shall be required) until the occurrence of the earliest Trigger Event, whereupon
such rights and warrants shall be deemed to have been distributed and an
appropriate adjustment (if any is required) to the Conversion Price shall be
made under this Section 4(e)(iv).

 

If any such right, option or warrant, including any such existing right, option
or warrant distributed prior to the Issue Date, is subject to events, upon the
occurrence of which such right, option or warrant becomes exercisable to
purchase different securities, evidences of indebtedness or other non-cash
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and record date with respect to new
rights, options or warrants with such rights (and a termination or expiration of
the existing rights, options or warrants without exercise by any of the holders
thereof). In addition, in the event of any distribution (or deemed distribution)
of rights, options or warrants, or any Trigger Event or other event (of the type
described in the preceding sentence) with respect thereto that was counted for
purposes of calculating a distribution amount for which an adjustment to the
Conversion Price under this Section 4(e) was made, (A) in the case of any such
rights, options or warrants that shall all have been redeemed or repurchased
without exercise by any holders thereof, the Conversion Price shall be
readjusted upon such final redemption or repurchase to give effect to such
distribution or Trigger Event, as the case may be, as though it were a cash
distribution, equal to the per share redemption or repurchase price received by
a holder or holders of Group’s Common Stock with respect to such rights, options
or warrants (assuming such holder had retained such rights, options or
warrants), made to all holders of Group’s Common Stock as of the date of such
redemption or repurchase and (B) in the case of such rights, options or warrants
that shall have expired or been terminated without exercise by any holders
thereof, the Conversion Price shall be readjusted as if such rights, options and
warrants had not been issued.

 

No adjustment of the Conversion Price shall be made pursuant to this Section
4(e)(iv) in respect of rights, options or warrants distributed or deemed
distributed on any Trigger Event to the extent that such rights, options or
warrants are actually distributed, or reserved by Group for distribution, to any
Holder upon conversion by such Holder of a Note to shares of Group’s Common
Stock. For purposes of this Section 4(e)(iv) and Sections 4(e)(i) and (ii), any
dividend or distribution to which this Section 4(e)(iv) is applicable that also
includes shares of Group’s Common Stock, or rights, options or warrants to
subscribe for or purchase shares of Group’s Common Stock (or both), shall be
deemed instead to be (A) a dividend or distribution of the evidences of
indebtedness, non-cash assets or shares of Group’s Capital Stock other than such
shares of Group’s Common Stock (and any Conversion Price reduction required by
this Section 4(e)(iv) with respect to such dividend or distribution shall then
be made) immediately followed by (B) a dividend or distribution of such shares
of Group’s Common Stock or such rights, options or warrants (and any further
Conversion Price reduction required by Sections 4(e)(i) and (ii) with respect to
such dividend or distribution shall then be made), except “the record date for
the determination of stockholders entitled to receive such Distributed
Securities” shall be substituted as “the record date fixed for the determination
of stockholders entitled to receive such dividend or distribution” and “the
record date fixed for the determination of

 

9

--------------------------------------------------------------------------------


 

stockholders entitled to receive such rights, options or warrants” within the
meaning of Sections 4(e)(i) and (ii).

 


(V)           IN CASE A TENDER OR EXCHANGE OFFER MADE BY GROUP OR ANY SUBSIDIARY
OF GROUP FOR ALL OR ANY PORTION OF GROUP’S COMMON STOCK SHALL EXPIRE AND SUCH
TENDER OR EXCHANGE OFFER (AS AMENDED UPON THE EXPIRATION THEREOF) SHALL INVOLVE
THE PAYMENT BY GROUP OR SUCH SUBSIDIARY TO STOCKHOLDERS OF CONSIDERATION PER
SHARE OF GROUP’S COMMON STOCK HAVING A FAIR MARKET VALUE (AT THE LAST TIME (THE
“EXPIRATION TIME”) TENDERS OR EXCHANGES MAY BE MADE PURSUANT TO SUCH TENDER OR
EXCHANGE OFFER (AS IT SHALL HAVE BEEN AMENDED)) THAT EXCEEDS THE CURRENT MARKET
PRICE ON THE TRADING DAY NEXT SUCCEEDING THE EXPIRATION TIME, THE CONVERSION
PRICE SHALL BE REDUCED SO THAT THE SAME SHALL EQUAL THE CONVERSION PRICE
DETERMINED BY MULTIPLYING THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO
THE EXPIRATION TIME BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF
SHARES OF GROUP’S COMMON STOCK OUTSTANDING (INCLUDING ANY TENDERED OR EXCHANGED
SHARES) AT THE EXPIRATION TIME MULTIPLIED BY THE CURRENT MARKET PRICE ON THE
TRADING DAY NEXT SUCCEEDING THE EXPIRATION TIME, AND THE DENOMINATOR OF WHICH
SHALL BE THE SUM OF (A) THE FAIR MARKET VALUE OF THE AGGREGATE CONSIDERATION
PAYABLE TO STOCKHOLDERS BASED ON THE ACCEPTANCE (UP TO ANY MAXIMUM SPECIFIED IN
THE TERMS OF THE TENDER OR EXCHANGE OFFER) OF ALL SHARES VALIDLY TENDERED OR
EXCHANGED AND NOT WITHDRAWN AS OF THE EXPIRATION TIME (THE SHARES DEEMED SO
ACCEPTED UP TO ANY SUCH MAXIMUM, BEING REFERRED TO AS THE “PURCHASED SHARES”)
AND (B) THE PRODUCT OF THE NUMBER OF SHARES OF GROUP’S COMMON STOCK OUTSTANDING
(LESS ANY PURCHASED SHARES) AT THE EXPIRATION TIME AND THE CURRENT MARKET PRICE
ON THE TRADING DAY NEXT SUCCEEDING THE EXPIRATION TIME, SUCH REDUCTION TO BECOME
EFFECTIVE IMMEDIATELY PRIOR TO THE OPENING OF BUSINESS ON THE TRADING DAY NEXT
SUCCEEDING THE EXPIRATION TIME. IN THE EVENT THAT GROUP OR SUCH SUBSIDIARY IS
OBLIGATED TO PURCHASE SHARES OF GROUP’S COMMON STOCK PURSUANT TO ANY SUCH TENDER
OR EXCHANGE OFFER, BUT GROUP OR SUCH SUBSIDIARY IS PERMANENTLY PREVENTED BY
APPLICABLE LAW FROM EFFECTING ANY SUCH PURCHASES OR ALL SUCH PURCHASES ARE
RESCINDED, THE CONVERSION PRICE SHALL AGAIN BE ADJUSTED TO BE THE CONVERSION
PRICE THAT WOULD THEN BE EFFECT IF SUCH TENDER OR EXCHANGE OFFER HAD NOT BEEN
MADE.


 


(VI)          THE FOLLOWING TERMS SHALL HAVE THE MEANING INDICATED:


 

“Closing Price” means, with respect to any securities on any date, the closing
sale price, regular way, on such day or, in case no such sale takes place on
such day, the average of the reported closing bid and asked prices, regular way,
in each case on the New York Stock Exchange, or, if such security is not listed
or admitted to trading on such Exchange, on the principal security exchange or
automated quotation system in the United States on which such security is quoted
or listed or admitted to trading, or, the average of the closing bid and asked
prices of such security on the over the counter market on the day in question as
reported by The Nasdaq National Market or a similar generally accepted reporting
service, or if not so available, in such manner as furnished by any New York
Stock Exchange member firm selected from time to time by the Board of Directors
for that purpose.

 

“Current Market Price” means the average of the daily Closing Prices per share
of Group’s Common Stock for the ten consecutive Trading Days immediately prior
to the date in question or, if Group’s Common Stock is not listed or quoted or
admitted to trading on any

 

10

--------------------------------------------------------------------------------


 

national security exchange or automated quotation system in the United States,
the fair market value of Group’s Common Stock immediately prior to the date in
question.

 

“fair market value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Board of Directors; provided that with respect to any
transaction or series of related transactions having a value in excess of $10
million, such determination is made by disinterested members of the Board of
Directors (it being acknowledged and agreed that no such member shall be deemed
interested in any such transaction by reason of the fact that such member or any
of its affiliates owns or controls securities of Group).

 

“Trading Day” means a day on which the principal national securities exchange or
automated quotation system in the United States on which Group’s Common Stock is
listed or quoted or admitted to trading is open for the transaction of business
or, if Group’s Common Stock is not listed or quoted or admitted to trading on
any national securities exchange or automated quotation system in the United
States, any Business Day.

 


(VII)         IN ANY CASE IN WHICH THIS SECTION 4(E) SHALL REQUIRE THAT AN
ADJUSTMENT BE MADE ON A RECORD DATE ESTABLISHED FOR PURPOSES OF THIS SECTION
4(E), THE COMPANY MAY ELECT TO DEFER (BUT ONLY UNTIL FIVE BUSINESS DAYS
FOLLOWING THE MAILING BY THE COMPANY TO THE HOLDERS OF THE CERTIFICATE DESCRIBED
IN SECTION 4(I) HEREOF) ISSUING TO THE HOLDER OF ANY NOTE CONVERTED AFTER SUCH
RECORD DATE BUT PRIOR TO THE ISSUE DATE, THE SHARES OF GROUP’S COMMON STOCK AND
OTHER CAPITAL STOCK OF GROUP ISSUABLE UPON SUCH CONVERSION OVER AND ABOVE THE
SHARES OF GROUP’S COMMON STOCK AND OTHER CAPITAL STOCK OF GROUP ISSUABLE UPON
SUCH CONVERSION ONLY ON THE BASIS OF THE CONVERSION PRICE PRIOR TO ADJUSTMENT
AND, IN LIEU OF THE SHARES THE ISSUANCE OF WHICH IS SO DEFERRED, GROUP SHALL
ISSUE OR CAUSE ITS TRANSFER AGENTS TO ISSUE DUE BILLS OR OTHER APPROPRIATE
EVIDENCE PREPARED BY GROUP OF THE RIGHT TO RECEIVE SUCH SHARES.


 


(VIII)        IF ANY OF THE FOLLOWING SHALL OCCUR, NAMELY:  (A) ANY
RECLASSIFICATION OR CHANGE OF SHARES OF GROUP’S COMMON STOCK ISSUABLE UPON
CONVERSION OF THE NOTES (OTHER THAN A CHANGE IN PAR VALUE, OR FROM PAR VALUE TO
NO PAR VALUE, OR FROM NO PAR VALUE TO PAR VALUE, OR AS A RESULT OF A SUBDIVISION
OR COMBINATION, OR ANY OTHER CHANGE FOR WHICH AN ADJUSTMENT IS PROVIDED IN THIS
SECTION 4(E)); (B) ANY CONSOLIDATION, MERGER OR COMBINATION TO WHICH GROUP IS A
PARTY OTHER THAN A MERGER IN WHICH GROUP IS THE CONTINUING CORPORATION AND WHICH
DOES NOT RESULT IN ANY RECLASSIFICATION OF, OR CHANGE (OTHER THAN A CHANGE IN
NAME, OR IN PAR VALUE, OR FROM PAR VALUE TO NO PAR VALUE, OR FROM NO PAR VALUE
TO PAR VALUE, OR AS A RESULT OF A SUBDIVISION OR COMBINATION) IN, OUTSTANDING
SHARES OF GROUP’S COMMON STOCK; OR (C) ANY SALE, TRANSFER OR CONVEYANCE OF ALL
OR SUBSTANTIALLY ALL OF THE PROPERTY AND ASSETS OF GROUP TO ANY PERSON, THEN
GROUP, OR SUCH SUCCESSOR OR PURCHASING CORPORATION OR, IF APPLICABLE, THE PARENT
ENTITY OF SUCH SUCCESSOR OR PURCHASING CORPORATION, AS THE CASE MAY BE, SHALL,
AS A CONDITION PRECEDENT TO SUCH RECLASSIFICATION, CHANGE, CONSOLIDATION,
MERGER, COMBINATION, SALE, TRANSFER OR CONVEYANCE, EXECUTE AND DELIVER TO THE
HOLDERS AN AMENDMENT TO THE NOTES PROVIDING THAT THE HOLDER OF EACH NOTE THEN
OUTSTANDING SHALL HAVE THE RIGHT TO CONVERT SUCH NOTE INTO THE KIND AND AMOUNT
OF SHARES OF STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING CASH) RECEIVABLE
UPON SUCH RECLASSIFICATION, CHANGE, CONSOLIDATION, MERGER, COMBINATION, SALE,
TRANSFER OR CONVEYANCE BY A HOLDER OF THE NUMBER OF SHARES OF GROUP’S COMMON
STOCK DELIVERABLE UPON CONVERSION OF

 

11

--------------------------------------------------------------------------------


 


SUCH NOTE IMMEDIATELY PRIOR TO SUCH RECLASSIFICATION, CHANGE, CONSOLIDATION,
MERGER, SALE, TRANSFER OR CONVEYANCE.


 


(F)               NO ADJUSTMENT. NO ADJUSTMENT IN THE CONVERSION PRICE SHALL BE
REQUIRED UNLESS THE ADJUSTMENT WOULD REQUIRE AN INCREASE OR DECREASE OF AT LEAST
1% IN THE CONVERSION PRICE AS LAST ADJUSTED; PROVIDED THAT ANY ADJUSTMENTS WHICH
BY REASON OF THIS SECTION 4(F) ARE NOT REQUIRED TO BE MADE SHALL BE CARRIED
FORWARD AND TAKEN INTO ACCOUNT IN ANY SUBSEQUENT ADJUSTMENT. ALL CALCULATIONS
UNDER THIS SECTION 4 SHALL BE MADE TO THE NEAREST CENT OR TO THE NEAREST ONE
HUNDREDTH OF A SHARE, AS THE CASE MAY BE. NO ADJUSTMENT NEED BE MADE FOR (I) THE
ISSUANCE OF OPTIONS OR RIGHTS TO PURCHASE COMMON STOCK PURSUANT TO ANY PRESENT
OR FUTURE EMPLOYEE, DIRECTOR OR CONSULTANT BENEFIT PLAN OR PROGRAM OF OR ASSUMED
BY GROUP OR ANY SUBSIDIARY SO LONG AS THE EXERCISE PRICE OF SUCH OPTIONS OR
RIGHTS IS NOT LESS THAN THE CURRENT MARKET PRICE PER SHARE OF COMMON STOCK ON
SUCH ISSUE DATE, (II) THE ISSUANCE OF COMMON STOCK PURSUANT TO AND IN ACCORDANCE
WITH THE TERMS OF GROUP’S EMPLOYEE STOCK PURCHASE PLAN, OR (III) THE ISSUANCE OF
COMMON STOCK PURSUANT TO ANY OPTION, WARRANT, RIGHT OR EXERCISABLE, EXCHANGEABLE
OR CONVERTIBLE SECURITY OUTSTANDING AS OF THE ISSUE DATE. NO ADJUSTMENT NEED BE
MADE FOR A CHANGE IN THE PAR VALUE OR A CHANGE TO NO PAR VALUE OF GROUP’S COMMON
STOCK. TO THE EXTENT THAT THE NOTES BECOME CONVERTIBLE INTO THE RIGHT TO RECEIVE
CASH, NO ADJUSTMENT NEED BE MADE THEREAFTER AS TO THE CASH. INTEREST WILL NOT
ACCRUE ON THE CASH. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR IN ANY
ADDITIONAL NOTE, IN NO EVENT SHALL THE CONVERSION OF THIS NOTE AND ANY
ADDITIONAL NOTES (AS DEFINED IN THIS NOTE AND IN THE REGISTRATION RIGHTS
AGREEMENT OF EVEN DATE HEREWITH BETWEEN GROUP AND EARTHLINK), TAKING INTO
ACCOUNT ALL PRIOR CONVERSIONS, BE CONVERTED IN AN AGGREGATE NUMBER OF SHARES OF
COMMON STOCK WHICH IN THE AGGREGATE EXCEEDS 19.9% OF THE THEN OUTSTANDING SHARES
OF COMMON STOCK.


 


(G)              ADJUSTMENT FOR TAX PURPOSES. GROUP SHALL BE ENTITLED TO MAKE
SUCH REDUCTIONS IN THE CONVERSION PRICE, IN ADDITION TO THOSE REQUIRED BY
SECTION 4(E), AS IT IN ITS DISCRETION SHALL DETERMINE TO BE ADVISABLE IN ORDER
THAT ANY STOCK DIVIDENDS, SUBDIVISIONS OF SHARES, DISTRIBUTIONS OF RIGHTS TO
PURCHASE STOCK OR NOTES OR DISTRIBUTIONS OF NOTES CONVERTIBLE INTO OR
EXCHANGEABLE FOR CAPITAL STOCK HEREAFTER MADE BY GROUP TO ITS STOCKHOLDERS SHALL
NOT BE TAXABLE, PROVIDED THAT SUCH REDUCTION DOES NOT HAVE AN ADVERSE EFFECT FOR
TAX PURPOSES, OR OTHERWISE, ON HOLDERS OF THE NOTES.


 


(H)              NOTICE OF ADJUSTMENT. WHENEVER THE CONVERSION PRICE IS
ADJUSTED, THE COMPANY SHALL PROMPTLY MAIL TO HOLDERS A NOTICE OF THE ADJUSTMENT
AND AN OFFICERS’ CERTIFICATE (AS DEFINED IN SECTION 9(I)) BRIEFLY STATING THE
FACTS REQUIRING THE ADJUSTMENT, THE MANNER OF COMPUTING IT, THE NEW CONVERSION
PRICE AND THE DATE ON WHICH THE ADJUSTMENT BECOMES EFFECTIVE.


 


(I)                NOTICE OF CERTAIN TRANSACTIONS. IN THE EVENT THAT (I) GROUP
TAKES ANY ACTION THAT WOULD REQUIRE AN ADJUSTMENT IN THE CONVERSION PRICE,
(II) GROUP CONSOLIDATES, MERGES OR COMBINES WITH, OR TRANSFERS ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTY AND ASSETS TO, ANOTHER PERSON AND STOCKHOLDERS
OF GROUP MUST APPROVE THE TRANSACTION, OR (III) THERE IS A DISSOLUTION,
LIQUIDATION OR WINDING UP OF GROUP, THE COMPANY SHALL MAIL TO HOLDERS A NOTICE
STATING THE PROPOSED RECORD OR EFFECTIVE DATE, AS THE CASE MAY BE. THE COMPANY
SHALL MAIL THE NOTICE AT LEAST 15 DAYS BEFORE SUCH DATE.

 

12

--------------------------------------------------------------------------------


 


SECTION 5.               REDEMPTION OF NOTES.


 


(A)               UPON THE OCCURRENCE OF ANY CHANGE OF CONTROL, THE HOLDER OR
HOLDERS, AS THE CASE MAY BE, SHALL HAVE THE RIGHT TO REQUIRE THE COMPANY TO
REPURCHASE ALL NOTES THEN OUTSTANDING, AT A PURCHASE PRICE EQUAL TO 100% OF THE
PRINCIPAL AMOUNT THEREOF PLUS ACCRUED AND UNPAID INTEREST, IF ANY, TO THE DATE
OF PURCHASE (THE “CHANGE OF CONTROL REDEMPTION PRICE”). A NOTICE OF A CHANGE OF
CONTROL WILL BE MAILED WITHIN 30 DAYS AFTER THE DATE ANY CHANGE OF CONTROL
OCCURS TO EACH HOLDER. IF ANY HOLDER ELECTS TO EXERCISE THE RIGHT TO RECEIVE THE
CHANGE OF CONTROL REDEMPTION PRICE UNDER THIS SECTION 5(A), SUCH HOLDER WILL
MAIL TO THE COMPANY A NOTICE OF SUCH ELECTION. PAYMENT OF THE CHANGE OF CONTROL
REDEMPTION PRICE BY THE COMPANY TO THE HOLDER SHALL BE MADE IN CASH IN
IMMEDIATELY AVAILABLE FUNDS WITHIN 30 DAYS AFTER THE COMPANY RECEIVES SUCH
NOTICE OF THE HOLDER’S ELECTION TO RECEIVE THE CHANGE OF CONTROL REDEMPTION
PRICE.


 


(B)              THE FOLLOWING TERMS SHALL HAVE THE MEANING INDICATED:


 

“Change of Control” means the occurrence of one or more of the following
events:  (i) the acquisition by any person, including any syndicate or group
deemed to be a “person” under Section 13(d)(3) of the Exchange Act, of
beneficial ownership, directly or indirectly, through a purchase, merger or
other acquisition transaction or series of purchase, merger or other acquisition
transactions, of shares of Group’s Capital Stock entitling that person to
exercise 50% or more of the total voting power of all shares of Group’s Capital
Stock entitled to vote generally in elections of directors, other than any
acquisition by Group, any of Group’s subsidiaries or any of Group’s employee
benefit plans (except that any of those persons shall be deemed to have
beneficial ownership of all securities it has the right to acquire, whether the
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition); (ii) the first day on which a majority of the members of
the Group’s Board of Directors are not Continuing Directors; or (iii) Group
consolidates or merges with or into any other person, any merger of another
person into Group, or any conveyance, transfer, sale, lease or other
disposition, of all or substantially all of Group’s properties and assets to
another person, other than:  (A) any transaction:  (x) that does not result in
any reclassification, conversion, exchange or cancellation of outstanding shares
of Group’s Capital Stock; and (y) pursuant to which holders of Group’s Capital
Stock immediately prior to the transaction have the entitlement to exercise,
directly or indirectly, 50% or more of the total voting power of all shares of
Capital Stock entitled to vote generally in elections of directors of the
continuing or surviving Person immediately after giving effect to such issuance;
and (B) any merger, share exchange, transfer of assets or similar transaction
solely for the purpose of changing Group’s jurisdiction of incorporation and
resulting in a reclassification, conversion or exchange of outstanding shares of
Common Stock, if at all, solely into shares of common stock, ordinary shares or
American Depositary Shares of the surviving entity or a direct or indirect
parent of the surviving corporation.

 

“Continuing Director” means, as of any date of determination, any member of
Group’s Board of Directors who (i) was a member of such Board of Directors on
the Issue Date or (ii) was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election.

 

13

--------------------------------------------------------------------------------


 


SECTION 6.               PERSONS DEEMED OWNERS. A HOLDER SHALL BE TREATED AS THE
OWNER OF A NOTE FOR ALL PURPOSES.


 


SECTION 7.               SECURITY AGREEMENT. THE COMPANY’S OBLIGATIONS TO THE
HOLDERS UNDER THIS NOTE ARE SECURED BY A LIEN ON AND SECURITY INTEREST IN
CERTAIN ASSETS OF GROUP AND OPERATING (INCLUDING, WITHOUT LIMITATION, THE
EQUIPMENT ACQUIRED WITH THE PROCEEDS OF THIS NOTE), ALL AS MORE PARTICULARLY
DESCRIBED IN THAT CERTAIN SECURITY AGREEMENT DATED OF EVEN DATE HEREWITH MADE BY
EACH OF GROUP AND OPERATING FOR THE BENEFIT OF THE HOLDERS (THE “SECURITY
AGREEMENT”). EACH HOLDER OF ANY NOTES, BY ITS ACCEPTANCE THEREOF, CONSENTS AND
AGREES TO THE TERMS OF THE SECURITY AGREEMENT AS THE SAME MAY BE IN EFFECT FROM
TIME TO TIME IN ACCORDANCE WITH ITS TERMS AND DIRECTS EARTHLINK (OR ITS
ASSIGNEE), AS COLLATERAL AGENT (THE “COLLATERAL AGENT”), TO ENTER INTO THE
SECURITY AGREEMENT AND TO PERFORM ITS OBLIGATIONS AND EXERCISE ITS RIGHTS
THEREUNDER IN ACCORDANCE THEREWITH. THE COLLATERAL AGENT SHALL HAVE ALL OF THE
POWERS AND DUTIES OF THE SECURED PARTY (AS DEFINED IN THE SECURITY AGREEMENT)
UNDER THE SECURITY AGREEMENT AND SHALL EXERCISE SUCH POWERS AND DUTIES ON ITS
OWN BEHALF AND ON BEHALF OF THE OTHER HOLDERS. IT IS EXPRESSLY UNDERSTOOD AND
AGREED THAT NO HOLDER OTHER THAN THE COLLATERAL AGENT SHALL HAVE ANY RIGHTS OR
DUTIES UNDER THE SECURITY AGREEMENT EXCEPT AS PROVIDED IN THIS SECTION 7;
PROVIDED, HOWEVER THAT THE COLLATERAL AGENT SHALL TAKE ANY ACTION WITH RESPECT
TO THE SECURITY AGREEMENT AS IS DIRECTED IN WRITING BY A MAJORITY OF THE HOLDERS
OF OUTSTANDING AGGREGATE PRINCIPAL AMOUNT OF THE NOTES. IN NO EVENT SHALL THE
COLLATERAL AGENT BE LIABLE TO ANY OTHER HOLDER FOR ANY ACTION TAKEN, OR FOR THE
FAILURE TO TAKE ANY ACTION, AS THE COLLATERAL AGENT, EXCEPT FOR SUCH ACTIONS OR
INACTIONS CONSTITUTING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IF AT ANY TIME
EARTHLINK CEASES TO HOLD THE GREATEST PERCENTAGE OF THE OUTSTANDING AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES, THEN EARTHLINK (OR ANY ASSIGNEE), WITH THE PRIOR
WRITTEN CONSENT OF THE COMPANY, NOT TO BE UNREASONABLY WITHHELD, SHALL BE
ENTITLED, BUT SHALL NOT BE REQUIRED, TO ASSIGN ITS RIGHTS TO ACT AS COLLATERAL
AGENT TO THE HOLDER OF THE GREATEST PERCENTAGE OF THE OUTSTANDING AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES. SUCH ASSIGNMENT SHALL BE EFFECTIVE UPON
ACCEPTANCE BY SUCH HOLDER AND SUCH HOLDER SHALL BECOME THE “COLLATERAL AGENT”
FOR ALL PURPOSES UNDER THIS NOTE AND THE SECURITY AGREEMENT.


 


SECTION 8.               AMENDMENT; SUPPLEMENT; WAIVER. SUBJECT TO CERTAIN
EXCEPTIONS, THE NOTES MAY BE AMENDED OR SUPPLEMENTED WITH THE CONSENT OF THE
HOLDERS OF AT LEAST A MAJORITY IN PRINCIPAL AMOUNT OF THE NOTES THEN OUTSTANDING
AND ANY EXISTING DEFAULT OR COMPLIANCE WITH ANY PROVISION MAY BE WAIVED WITH THE
CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY IN PRINCIPAL AMOUNT OF THE NOTES
THEN OUTSTANDING.


 


SECTION 9.               COVENANTS.


 


(A)               PAYMENT OF NOTES. GROUP AND OPERATING SHALL, JOINTLY AND
SEVERALLY, PAY THE PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON THE NOTES ON
THE DATES AND IN THE MANNER PROVIDED IN THE NOTES. GROUP AND OPERATING SHALL,
JOINTLY AND SEVERALLY, PAY INTEREST ON OVERDUE PRINCIPAL AND PREMIUM, IF ANY,
AND INTEREST ON OVERDUE INSTALLMENTS OF INTEREST, TO THE EXTENT LAWFUL, AT THE
RATE PER ANNUM SPECIFIED IN THE NOTES.


 


(B)              USE OF PROCEEDS. GROUP AND OPERATING SHALL USE THE PROCEEDS
FROM THE SALE OF THE NOTES IN THE MANNER PROVIDED FOR IN THE SERVICES AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


(C)               LIMITATION ON INDEBTEDNESS. THE COMPANY SHALL NOT, AND SHALL
NOT PERMIT ANY SUBSIDIARY TO, CONTRACT, CREATE, INCUR, ASSUME OR PERMIT TO EXIST
ANY SECURED INDEBTEDNESS, EXCEPT (I) INDEBTEDNESS ARISING OR EXISTING UNDER THE
NOTE, (II) INDEBTEDNESS OF THE COMPANY EXISTING AS OF THE ISSUE DATE, (III)
INDEBTEDNESS OWING TO EARTHLINK, (IV)  INDEBTEDNESS RELATED TO THE PHASE II
ALTERNATIVE FINANCING (AS DEFINED IN THE SERVICES AGREEMENT) NOT TO EXCEED
$45,000,000 OUTSTANDING AT ANY TIME, (V) PURCHASE MONEY INDEBTEDNESS IN AN
AGGREGATE AMOUNT NOT TO EXCEED $25,000,000 OUTSTANDING AT ANY TIME, AND (VI)
OTHER INDEBTEDNESS NOT TO EXCEED $75,000,000 OUTSTANDING AT ANY TIME (INCLUDING
ASSET BASED LOAN FINANCING).


 


(D)              NEGATIVE PLEDGE. THE COMPANY SHALL NOT, AND SHALL NOT PERMIT
ANY SUBSIDIARY TO, ENTER INTO, ASSUME OR BECOME SUBJECT TO ANY AGREEMENT
PROHIBITING OR OTHERWISE RESTRICTING THE CREATION OR ASSUMPTION OF ANY LIEN UPON
ITS ASSETS CONSTITUTING PP&E, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR
REQUIRING THE GRANT OF ANY SECURITY FOR SUCH OBLIGATION IF SECURITY IS GIVEN FOR
SOME OTHER OBLIGATION, EXCEPT (I) PURSUANT TO THIS AGREEMENT AND THE NOTE,
(II) PURSUANT TO ANY DOCUMENT OR INSTRUMENT GOVERNING INDEBTEDNESS INCURRED
PURSUANT TO SECTION 9(C), PROVIDED THAT ANY SUCH AGREEMENT, IN THE CASE OF
INDEBTEDNESS PERMITTED UNDER CLAUSES (C)(III), (IV) AND (V) ABOVE, RELATES ONLY
TO THE ASSET OR ASSETS CONSTRUCTED OR ACQUIRED IN CONNECTION THEREWITH, AND
(III) IN CONNECTION WITH ANY PERMITTED LIEN OR ANY DOCUMENT OR INSTRUMENT
GOVERNING ANY PERMITTED LIEN; PROVIDED THAT ANY SUCH RESTRICTION CONTAINED
THEREIN RELATES ONLY TO THE ASSET OR ASSETS SUBJECT TO SUCH PERMITTED LIEN.


 


(I)            THE FOLLOWING TERMS SHALL HAVE THE MEANING INDICATED:


 

“Indebtedness” shall mean, with respect to any Person, without duplication any
liability of such Person (i) for borrowed money; (ii) evidenced by bonds,
debentures, notes or similar instruments; (iii) in respect of letters of credit
or bankers acceptances or similar instruments (or reimbursement obligations with
respect thereto); (iv) to pay the deferred purchase price of property or
services, except trade accounts payable or accrued expenses arising in the
ordinary course of business; (v) as lessee, the obligations of which are
capitalized in accordance with generally accepted accounting principles; (vi)
secured by a lien on any asset of such Person, whether or not the obligation
giving rise to such lien is assumed by such Person; and (vii) for indebtedness
of others guaranteed by such Person or for which such Person is legally
responsible or liable (whether by agreement to purchase indebtedness of, or to
supply funds or to invest in, others).

 

“Permitted Lien” shall mean (i) the lien on and security interest in
substantially all of the Company’s assets in favor of SBC Communications Inc.
(the “SBC Lien”), (ii) liens for taxes and special assessments not then
delinquent, (iii) liens of taxes and assessments which are delinquent but the
validity of which is being contested in good faith and with respect to which the
Company has set aside adequate reserves for payment, (iv) mechanics’ and
materialmen’s liens arising or incurred in the ordinary course of business and
which are being contested in good faith and have not proceeded to judgment,
provided the Company has set aside adequate reserves for payment, and (v) such
other imperfections in title, charges, easements, restrictions and encumbrances
which could not, individually or when taken as a whole, result in a Material
Adverse Effect (as defined in the Purchase Agreement).

 

15

--------------------------------------------------------------------------------


 

“PP&E” shall mean equipment, fixed assets, real property or improvements that
have been or should be, in accordance with GAAP, reflected as additions to
property, plant and equipment on a balance sheet of the Company or have a useful
life of more than one year.

 


(E)               EXISTENCE. THE COMPANY SHALL DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE AND THE
EXISTENCE OF EACH SUBSIDIARY IN ACCORDANCE WITH THE RESPECTIVE ORGANIZATIONAL
DOCUMENTS OF THE COMPANY AND EACH SUCH SUBSIDIARY AND THE RIGHTS (WHETHER
PURSUANT TO CHARTER, PARTNERSHIP CERTIFICATE, AGREEMENT, STATUTE OR OTHERWISE),
LICENSES AND FRANCHISES OF THE COMPANY AND EACH SUCH SUBSIDIARY; PROVIDED THAT
THE COMPANY SHALL NOT BE REQUIRED TO PRESERVE ANY SUCH RIGHT, LICENSE OR
FRANCHISE, OR THE EXISTENCE OF ANY SUBSIDIARY, IF THE MAINTENANCE OR
PRESERVATION THEREOF IS NO LONGER DESIRABLE IN THE CONDUCT OF THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


 


(F)               PAYMENT OF TAXES AND OTHER CLAIMS. THE COMPANY SHALL PAY OR
DISCHARGE AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO PAY OR DISCHARGE, OR CAUSE
TO BE PAID OR DISCHARGED, BEFORE THE SAME SHALL BECOME DELINQUENT (I) ALL
MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON
(A) THE COMPANY OR ANY SUCH SUBSIDIARY, (B) THE INCOME OR PROFITS OF THE COMPANY
OR ANY SUCH SUBSIDIARY WHICH IS A CORPORATION OR (C) THE PROPERTY OF THE COMPANY
OR ANY SUCH SUBSIDIARY AND (II) ALL MATERIAL LAWFUL CLAIMS FOR LABOR, MATERIALS
AND SUPPLIES THAT, IF UNPAID, MIGHT BY LAW BECOME A LIEN UPON THE PROPERTY OF
THE COMPANY OR ANY SUCH SUBSIDIARY; PROVIDED THAT THE COMPANY SHALL NOT BE
REQUIRED TO PAY OR DISCHARGE, OR CAUSE TO BE PAID OR DISCHARGED, ANY SUCH TAX,
ASSESSMENT, CHARGE OR CLAIM THE AMOUNT, APPLICABILITY OR VALIDITY OF WHICH IS
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE
RESERVES HAVE BEEN ESTABLISHED.


 


(G)              NOTICE OF DEFAULTS. IN THE EVENT THAT THE COMPANY OR ANY
SUBSIDIARY BECOMES AWARE OF ANY DEFAULT OR EVENT OF DEFAULT, THE COMPANY SHALL
PROMPTLY DELIVER TO THE HOLDERS AN OFFICERS’ CERTIFICATE SPECIFYING SUCH DEFAULT
OR EVENT OF DEFAULT.


 


(H)              SEC AND OTHER REPORTS. GROUP SHALL PROVIDE TO EACH HOLDER,
WITHIN 15 DAYS AFTER IT FILES ITS ANNUAL AND QUARTERLY REPORTS, INFORMATION,
DOCUMENTS AND OTHER REPORTS WITH THE SECURITIES AND EXCHANGE COMMISSION (THE
“SEC”), COPIES OF SUCH ANNUAL REPORT AND OF THE INFORMATION, DOCUMENTS AND OTHER
REPORTS (OR COPIES OF SUCH PORTIONS OF ANY OF THE FOREGOING AS THE SEC MAY BY
RULES AND REGULATIONS PRESCRIBE) WHICH GROUP IS REQUIRED TO FILE WITH THE SEC
PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT PROVIDED THAT ANY SUCH
REPORTS, INFORMATION OR DOCUMENTS FILED WITH THE SEC PURSUANT TO ITS ELECTRONIC
DATA AND GATHERING ANALYSIS AND RETRIEVAL SYSTEM SHALL BE DEEMED PROVIDED TO
EACH HOLDER. DELIVERY OF SUCH REPORTS, INFORMATION AND DOCUMENTS TO EACH HOLDER
IS FOR INFORMATIONAL PURPOSES ONLY AND EACH HOLDER’S RECEIPT OF SUCH SHALL NOT
CONSTITUTE CONSTRUCTIVE NOTICE OF ANY INFORMATION CONTAINED THEREIN OR
DETERMINABLE FROM INFORMATION CONTAINED THEREIN, INCLUDING GROUP’S COMPLIANCE
WITH ANY OF ITS COVENANTS HEREUNDER (AS TO WHICH EACH HOLDER IS ENTITLED TO RELY
CONCLUSIVELY ON OFFICERS’ CERTIFICATES).


 


(I)                COMPLIANCE CERTIFICATE. THE COMPANY SHALL DELIVER TO EACH
HOLDER WITHIN 60 DAYS AFTER THE END OF EACH FISCAL QUARTER OF THE COMPANY AND
120 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY, A CERTIFICATE SIGNED
BY ONE OFFICER LISTED IN CLAUSE (I) OF THE DEFINITION THEREOF AND ONE OFFICER
LISTED IN CLAUSE (II) OF THE DEFINITION THEREOF; PROVIDED THAT ANY

 

16

--------------------------------------------------------------------------------


 


SUCH CERTIFICATE MAY BE SIGNED BY ANY TWO OF THE OFFICERS LISTED IN CLAUSE (I)
OF THE DEFINITION THEREOF IN LIEU OF BEING SIGNED BY ONE OFFICER LISTED IN
CLAUSE (I) OF THE DEFINITION THEREOF AND ONE OFFICER LISTED IN CLAUSE (II) OF
THE DEFINITION THEREOF (AN “OFFICERS’ CERTIFICATE”), STATING WHETHER OR NOT TO
THE KNOWLEDGE OF THE SIGNERS THEREOF, THE COMPANY IS IN DEFAULT IN THE
PERFORMANCE AND OBSERVANCE OF ANY OF THE TERMS, PROVISIONS AND CONDITIONS OF
THIS NOTE (WITHOUT REGARD TO ANY PERIOD OF GRACE OR REQUIREMENT OF NOTICE
PROVIDED HEREUNDER) AND IF THE COMPANY SHALL BE IN DEFAULT, SPECIFYING ALL SUCH
DEFAULTS AND THE NATURE AND STATUS THEREOF OF WHICH THEY MAY HAVE KNOWLEDGE.
“OFFICER” MEANS, WITH RESPECT TO THE COMPANY, (I) THE CHAIRMAN OF THE BOARD OF
DIRECTORS, ANY VICE CHAIRMAN OF THE BOARD OF DIRECTORS, THE CHIEF EXECUTIVE
OFFICER, THE PRESIDENT OR ANY VICE PRESIDENT, AND (II) THE CHIEF FINANCIAL
OFFICER, THE TREASURER OR ANY ASSISTANT TREASURER, OR THE SECRETARY OR ANY
ASSISTANT SECRETARY.


 


(J)                TRANSFER OF COLLATERAL. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, THE COMPANY MAY TRANSFER TITLE TO ALL OR ANY PART OF THE
COLLATERAL (AS DEFINED IN THE SECURITY AGREEMENT) TO ONE OR MORE DIRECT OR
INDIRECT WHOLLY-OWNED SUBSIDIARIES OF THE COMPANY (A “PERMITTED TRANSFEREE”),
PROVIDED, HOWEVER, THAT PRIOR TO ANY SUCH TRANSFER (I) SUCH PERMITTED TRANSFEREE
SHALL EXECUTE A JOINDER AGREEMENT OR GUARANTY IN FORM AND SUBSTANCE SATISFACTORY
TO THE COLLATERAL AGENT (A) AGREEING TO BE BOUND AS A CO-MAKER OR GUARANTOR
UNDER THIS NOTE AND AS A DEBTOR UNDER THE SECURITY AGREEMENT AND (B)
ACKNOWLEDGING AND CONFIRMING THE COLLATERAL AGENT’S CONTINUING SECURITY INTEREST
IN AND LIEN ON THE COLLATERAL, (II) THE COMPANY SHALL PROVIDE THE COLLATERAL
AGENT WITH WRITTEN EVIDENCE THAT ALL FEDERAL AND STATE REGULATORY APPROVALS AND
OTHER THIRD PARTY CONSENTS, IF ANY, REQUIRED FOR SUCH TRANSFER AND JOINDER OR
GUARANTY HAVE BEEN OBTAINED (THE “REQUIRED APPROVALS”) AND (III) THE COLLATERAL
AGENT SHALL INDICATE IN WRITING THAT IT IS SATISFIED THAT ALL REQUIRED APPROVALS
FOR SUCH TRANSFER AND JOINDER OR GUARANTY HAVE BEEN OBTAINED; PROVIDED, FURTHER,
HOWEVER, THAT NOTWITHSTANDING ANY TRANSFER OF ANY COLLATERAL TO THE PERMITTED
TRANSFEREE, NEITHER GROUP NOR OPERATING SHALL BE RELEASED FROM ITS OBLIGATIONS
UNDER THE SECURITY AGREEMENT OR UNDER THIS NOTE.

 


(K)               FURTHER INSTRUMENTS AND ACTS. UPON REQUEST OF ANY HOLDER, THE
COMPANY WILL EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND DO SUCH FURTHER
ACTS AS MAY BE REASONABLY NECESSARY OR PROPER TO CARRY OUT MORE EFFECTIVELY THE
PURPOSES OF THIS NOTE.


 


SECTION 10.             SUCCESSOR PERSONS. WHEN A SUCCESSOR PERSON OR OTHER
ENTITY ASSUMES ALL THE OBLIGATIONS OF ITS PREDECESSOR UNDER THE NOTES, THE
PREDECESSOR PERSON WILL BE RELEASED FROM THOSE OBLIGATIONS.


 


SECTION 11.             WHEN COMPANY MAY MERGE OR TRANSFER ASSETS. NEITHER GROUP
NOR OPERATING SHALL CONSOLIDATE WITH OR MERGE WITH OR INTO ANY OTHER PERSON OR
CONVEY, TRANSFER, SELL, LEASE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL
OF ITS PROPERTIES AND ASSETS TO ANY PERSON, UNLESS:


 


(A)             EITHER (I) GROUP OR OPERATING, AS APPLICABLE, SHALL BE THE
CONTINUING CORPORATION OR (II) THE PERSON (IF OTHER THAN GROUP OR OPERATING)
FORMED BY SUCH CONSOLIDATION OR INTO WHICH GROUP OR OPERATING, AS APPLICABLE, IS
MERGED OR THE PERSON THAT ACQUIRES BY CONVEYANCE, TRANSFER OR LEASE ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES AND ASSETS OF GROUP OR OPERATING, AS
APPLICABLE (A) SHALL BE A CORPORATION ORGANIZED AND VALIDLY EXISTING UNDER THE
LAWS OF THE UNITED STATES OR ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA AND
(B) SHALL EXPRESSLY

 

17

--------------------------------------------------------------------------------


 


ASSUME, BY AN AMENDED NOTE HERETO, EXECUTED AND DELIVERED TO THE HOLDERS, IN
FORM REASONABLY SATISFACTORY TO THE HOLDERS, ALL OF THE OBLIGATIONS OF GROUP OR
OPERATING, AS APPLICABLE, UNDER THE NOTES;


 


(B)             IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO SUCH
TRANSACTION, NO EVENT OF DEFAULT, AND NO EVENT THAT, AFTER NOTICE OR LAPSE OF
TIME OR BOTH, WOULD BECOME AN EVENT OF DEFAULT, SHALL HAVE OCCURRED AND BE
CONTINUING; AND


 


(C)             GROUP OR OPERATING, AS APPLICABLE, SHALL HAVE DELIVERED TO THE
HOLDERS AN OFFICERS’ CERTIFICATE AND A WRITTEN OPINION FROM LEGAL COUNSEL, AND,
WHO MAY BE AN EMPLOYEE OF, OR COUNSEL TO, THE COMPANY OR THE HOLDERS, CONTAINING
(I) A STATEMENT THAT EACH PERSON MAKING SUCH OPINION OF COUNSEL HAS READ SUCH
COVENANT OR CONDITION, (II) A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE
EXAMINATION OR INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN
SUCH OPINION OF COUNSEL ARE BASED, (III) A STATEMENT THAT, IN THE OPINION OF
EACH SUCH PERSON, HE HAS MADE SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY
TO ENABLE SUCH PERSON TO EXPRESS AN INFORMED OPINION AS TO WHETHER OR NOT SUCH
COVENANT OR CONDITION HAS BEEN COMPLIED WITH AND (IV) A STATEMENT THAT, IN THE
OPINION OF SUCH PERSON, SUCH COVENANT OR CONDITION HAS BEEN COMPLIED WITH, EACH
STATING THAT SUCH CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE AND, IF
AN AMENDMENT TO THE NOTES IS REQUIRED IN CONNECTION WITH SUCH TRANSACTION, SUCH
AMENDED NOTES, COMPLY WITH THIS SECTION 11 AND THAT ALL CONDITIONS PRECEDENT
HEREIN PROVIDED FOR RELATING TO SUCH TRANSACTION HAVE BEEN SATISFIED.


 

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise) of the properties and assets of one or more subsidiaries (other than
to the Company or another subsidiary), which, if such assets were owned by the
Company, would constitute substantially all of the properties and assets of the
Company, shall be deemed to be the transfer of substantially all of the
properties and assets of the Company.

 

The successor Person formed by such consolidation or into which Group or
Operating, as applicable, is merged or the successor Person to which such
conveyance, transfer or lease is made shall succeed to, and be substituted for,
and may exercise every right and power of Group or Operating, as applicable,
under the Notes with the same effect as if such successor had been named as
Group or Operating, as applicable, herein; and thereafter, except in the case of
a lease and obligations that Group or Operating, as applicable, may have under
an amended Note, Group or Operating, as applicable, shall be discharged from all
obligations and covenants under the Notes. Group, Operating, the Holders and the
successor Person shall enter into a amendment to the Notes to evidence the
succession and substitution of such successor Person and such discharge and
release of Group or Operating, as applicable.

 


SECTION 12.             DEFAULTS AND REMEDIES. EACH OF THE FOLLOWING EVENTS
CONSTITUTES AN “EVENT OF DEFAULT”:


 


(A)             DEFAULT IN THE PAYMENT OF PRINCIPAL OF (OR PREMIUM, IF ANY, ON)
ANY NOTE, INCLUDING THE REDEMPTION AMOUNT, WHEN THE SAME BECOMES DUE AND PAYABLE
AT MATURITY, UPON ACCELERATION, REDEMPTION OR OTHERWISE;


 


(B)             DEFAULT IN THE PAYMENT OF INTEREST ON ANY NOTES WHEN THE SAME
BECOMES

 

18

--------------------------------------------------------------------------------


 


DUE AND PAYABLE, AND SUCH DEFAULT CONTINUES FOR A PERIOD OF 30 DAYS;


 


(C)             DEFAULT IN THE PERFORMANCE OR BREACH OF THE PROVISIONS OF THE
NOTES APPLICABLE TO MERGERS, CONSOLIDATIONS AND TRANSFERS OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF GROUP OR OPERATING OR THE FAILURE TO MAKE OR
CONSUMMATE AN OFFER TO PURCHASE IN ACCORDANCE WITH SECTION 5 HEREOF;


 


(D)             GROUP OR OPERATING DEFAULTS IN THE PERFORMANCE OF OR BREACHES
ANY OTHER COVENANT OR AGREEMENT OF THE COMPANY UNDER THE NOTES (OTHER THAN A
DEFAULT SPECIFIED IN CLAUSE (A), (B) OR (C) ABOVE), AND SUCH DEFAULT OR BREACH
CONTINUES FOR A PERIOD OF 30 CONSECUTIVE DAYS AFTER WRITTEN NOTICE BY THE
HOLDERS OF 25% OR MORE IN AGGREGATE PRINCIPAL AMOUNT OF THE NOTES;


 


(E)             THE FAILURE OF GROUP’S COMMON STOCK TO BE QUOTED OR LISTED ON A
NATIONAL SECURITY EXCHANGE OR AUTOMATED QUOTATION SYSTEM IN THE UNITED STATES
FOR MORE THAN THREE DAYS, OR IF QUOTED ON THE OTC BULLETIN BOARD (“BULLETIN
BOARD”), FAILURE TO COMPLY WITH THE REQUIREMENTS FOR CONTINUED LISTING ON THE
BULLETIN BOARD FOR A PERIOD OF SEVEN CONSECUTIVE TRADING DAYS OR NOTIFICATION
FROM THE BULLETIN BOARD OR FROM THE APPLICABLE NATIONAL SECURITY EXCHANGE OR
AUTOMATED QUOTATION SYSTEM THAT THE COMPANY IS NOT IN COMPLIANCE WITH THE
CONDITIONS FOR SUCH CONTINUED QUOTATION ON THE BULLETIN BOARD;


 


(F)              THERE OCCURS WITH RESPECT TO ANY ISSUE OR ISSUES OF
INDEBTEDNESS FOR BORROWED MONEY OF GROUP OR ANY EXISTING OR FUTURE, DIRECT OR
INDIRECT, SUBSIDIARY OF GROUP WHOSE ASSETS CONSTITUTE 15% OR MORE OF THE TOTAL
ASSETS OF GROUP ON A CONSOLIDATED BASIS (A “DESIGNATED SUBSIDIARY”) HAVING AN
OUTSTANDING PRINCIPAL AMOUNT OF $15 MILLION OR MORE IN THE AGGREGATE FOR ALL
SUCH ISSUES OF ALL SUCH PERSONS, WHETHER SUCH INDEBTEDNESS NOW EXISTS OR SHALL
HEREAFTER BE CREATED, (I) AN EVENT OF DEFAULT THAT HAS CAUSED THE HOLDER THEREOF
TO DECLARE SUCH INDEBTEDNESS TO BE DUE AND PAYABLE PRIOR TO ITS STATED MATURITY
AND SUCH INDEBTEDNESS HAS NOT BEEN DISCHARGED IN FULL OR SUCH ACCELERATION HAS
NOT BEEN RESCINDED OR ANNULLED WITHIN 30 DAYS OF SUCH ACCELERATION AND/OR
(II) THE FAILURE TO MAKE A PRINCIPAL PAYMENT AT THE FINAL (BUT NOT ANY INTERIM)
FIXED MATURITY AND SUCH DEFAULTED PAYMENT SHALL NOT HAVE BEEN MADE, WAIVED OR
EXTENDED WITHIN 30 DAYS OF SUCH PAYMENT DEFAULT;


 


(G)             A COURT HAVING JURISDICTION IN THE PREMISES ENTERS A DECREE OR
ORDER FOR (I) RELIEF IN RESPECT OF GROUP, OPERATING OR ANY DESIGNATED SUBSIDIARY
IN AN INVOLUNTARY CASE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) APPOINTMENT OF A RECEIVER,
LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE, SEQUESTRATOR OR SIMILAR OFFICIAL OF
GROUP, OPERATING OR ANY DESIGNATED SUBSIDIARY OR FOR ALL OR SUBSTANTIALLY ALL OF
THE PROPERTY AND ASSETS OF GROUP, OPERATING OR ANY DESIGNATED SUBSIDIARY OR
(III) THE WINDING UP OR LIQUIDATION OF THE AFFAIRS OF GROUP, OPERATING OR ANY
DESIGNATED SUBSIDIARY AND, IN EACH CASE, SUCH DECREE OR ORDER SHALL REMAIN
UNSTAYED AND IN EFFECT FOR A PERIOD OF 60 CONSECUTIVE DAYS; OR


 


(H)             GROUP, OPERATING OR ANY DESIGNATED SUBSIDIARY (I) COMMENCES A
VOLUNTARY CASE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW
NOW OR HEREAFTER IN EFFECT, OR CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF IN
AN INVOLUNTARY CASE UNDER ANY SUCH LAW, (II) CONSENTS TO THE APPOINTMENT OF OR
TAKING POSSESSION BY A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE,
SEQUESTRATOR OR SIMILAR OFFICIAL OF GROUP, OPERATING OR ANY DESIGNATED

 

19

--------------------------------------------------------------------------------


 


SUBSIDIARY OR FOR ALL OR SUBSTANTIALLY ALL OF THE PROPERTY AND ASSETS OF GROUP,
OPERATING OR ANY DESIGNATED SUBSIDIARY OR (III) EFFECTS ANY GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS.


 


SECTION 13.             COSTS OF COLLECTION. IN THE EVENT THAT EITHER GROUP OR
OPERATING FAILS TO PAY WHEN DUE (INCLUDING, WITHOUT LIMITATION UPON ACCELERATION
IN CONNECTION WITH AN EVENT OF DEFAULT) THE FULL AMOUNT OF PRINCIPAL AND/OR
INTEREST HEREUNDER, EACH OF GROUP AND OPERATING SHALL INDEMNIFY AND HOLD
HARMLESS THE HOLDER OF ANY PORTION OF THIS NOTE FROM AND AGAINST ALL REASONABLE
COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE ENFORCEMENT OF THIS PROVISION
OR COLLECTION OF SUCH PRINCIPAL AND INTEREST, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND EXPENSES.


 


SECTION 14.             NO RECOURSE AGAINST OTHERS. NO INCORPORATOR OR ANY PAST,
PRESENT OR FUTURE PARTNER, STOCKHOLDER, OTHER EQUITYHOLDER, OFFICER, DIRECTOR,
EMPLOYEE OR CONTROLLING PERSON, AS SUCH, OF THE COMPANY OR OF ANY SUCCESSOR
PERSON SHALL HAVE ANY LIABILITY FOR ANY OBLIGATIONS OF THE COMPANY UNDER THE
NOTES FOR ANY CLAIM BASED ON, IN RESPECT OF OR BY REASON OF, SUCH OBLIGATIONS OR
THEIR CREATION. EACH HOLDER BY ACCEPTING A NOTE WAIVES AND RELEASES ALL SUCH
LIABILITY. THE WAIVER AND RELEASE ARE PART OF THE CONSIDERATION FOR THE ISSUANCE
OF THE NOTES.


 


SECTION 15.             GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH OF
GROUP AND OPERATING HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING BY MAILING A
COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH
EVIDENCE OF DELIVERY) TO ITS ADDRESS FOR NOTICES AND COMMUNICATIONS SPECIFIED IN
SECTION 16 HEREIN AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW. EACH OF GROUP AND OPERATING HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 16.             NOTICES. ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE TELEPHONE NUMBER SPECIFIED IN THIS SECTION 16 PRIOR TO 5:30 P.M. (NEW
YORK CITY TIME) ON A TRADING DAY, (II) THE TRADING DAY AFTER THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE TELEPHONE NUMBER SPECIFIED IN THIS SECTION 16 LATER THAN 5:30 P.M.
(NEW YORK CITY TIME) ON ANY DATE AND EARLIER THAN 11:59 P.M. (NEW YORK CITY
TIME) ON SUCH DATE, (III) THE TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT
BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT
BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. THE ADDRESS FOR SUCH
NOTICES AND COMMUNICATIONS SHALL BE AS FOLLOWS:

 

20

--------------------------------------------------------------------------------


 

If to the Company:

 

Covad Communications Group, Inc.

 

 

Covad Communications Company

 

 

110 Rio Robles

 

 

San Jose, CA 95134

 

 

Attn: General Counsel

 

 

Fax: (408) 952-7539

 

 

 

With a copy to:

 

Weil, Gotshal and Manges LLP

 

 

200 Crescent Court, Suite 300

 

 

Dallas, Texas 75201

 

 

Attention: Michael A. Saslaw

 

 

Fax: 214-746-8417

 

The Company by notice to the Holders may designate additional or different
addresses for subsequent notices or communications.

 

Any notice or communication mailed to a Holder shall be mailed to it at its
address as it appears on the security register maintained by the Company by
first-class mail and shall be sufficiently given to him if so mailed within the
time prescribed.

 

Failure to mail a notice or communication to a Holder as provided herein or any
defect in any such notice or communication shall not affect its sufficiency with
respect to other Holders. Except as otherwise provided in the Notes, if a notice
or communication is mailed in the manner provided in this Section 16, it is duly
given, whether or not the addressee receives it.

 

Where this Note provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice.

 

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Holders shall constitute
a sufficient notification for every purpose hereunder.

 

The Holders shall be entitled to rely and act upon any notices purportedly given
by Group and/or Operating.

 


SECTION 17.             MISCELLANEOUS.


 


(A)             GROUP SHALL KEEP A REGISTER OF THE NOTES AND OF THEIR TRANSFER,
EXCHANGE OR CONVERSION. THE TRANSFER OF THIS NOTE IS REGISTRABLE ON THE REGISTER
MAINTAINED BY THE COMPANY UPON SURRENDER OF THIS NOTE FOR REGISTRATION OF
TRANSFER AT THE OFFICE OF THE COMPANY SPECIFIED IN SECTION 16, DULY ENDORSED BY,
OR ACCOMPANIED BY A WRITTEN INSTRUMENT OF TRANSFER IN FORM SATISFACTORY TO THE
COMPANY DULY EXECUTED BY, THE HOLDER HEREOF OF SUCH HOLDER’S ATTORNEY DULY
AUTHORIZED IN WRITING, AND THEREUPON ONE OR MORE NEW NOTES, OF AUTHORIZED
DENOMINATIONS AND FOR THE SAME AGGREGATE PRINCIPAL AMOUNT, WILL BE ISSUED TO THE
DESIGNATED TRANSFEREE OR TRANSFEREES. SUCH NOTES ARE ISSUABLE ONLY IN REGISTERED
FORM WITHOUT COUPONS IN DENOMINATIONS OF $2,000,000

 

21

--------------------------------------------------------------------------------


 


(OR ANY INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF). NO SERVICE CHARGE
SHALL BE MADE FOR ANY SUCH REGISTRATION OF TRANSFER, EXCHANGE OR CONVERSION, BUT
THE COMPANY MAY REQUIRE PAYMENT OF A SUM SUFFICIENT TO RECOVER ANY TAX OR OTHER
GOVERNMENTAL CHARGE PAYABLE IN CONNECTION THEREWITH. PRIOR TO DUE PRESENTATION
OF THIS NOTE FOR REGISTRATION OF TRANSFER, THE COMPANY AND ANY AGENT OF THE
COMPANY MAY TREAT THE PERSON IN WHOSE NAME THIS NOTE IS REGISTERED AS THE OWNER
THEREOF FOR ALL PURPOSES, WHETHER OR NOT THIS NOTE MAY BE OVERDUE, AND NEITHER
THE COMPANY NOR ANY SUCH AGENT SHALL BE AFFECTED BY NOTICE TO THE CONTRARY.


 


(B)             THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THIS NOTE NOR THE COMMON STOCK
ISSUABLE UPON CONVERSION OF THIS NOTE MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM, OR NOT SUBJECT TO, REGISTRATION
UNDER THE SECURITIES ACT. THE HOLDER BY ITS ACCEPTANCE OF THIS NOTE OR THE
COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE AGREES THAT IT SHALL NOT
OFFER, SELL, ASSIGN, TRANSFER, PLEDGE, ENCUMBER OR OTHERWISE DISPOSE OF THIS
NOTE OR ANY PORTION HEREOF OR INTEREST HEREIN OTHER THAT IN A MINIMUM
DENOMINATION OF $2,000,000 PRINCIPAL AMOUNT (OR ANY INTEGRAL MULTIPLE OF
$100,000 IN EXCESS THEREOF) AND THEN (OTHER THAN WITH RESPECT TO A TRANSFER
PURSUANT TO A REGISTRATION STATEMENT THAT IS EFFECTIVE AT THE TIME OF SUCH
TRANSFER) ONLY (I) TO THE COMPANY, (II) TO A PERSON IT REASONABLY BELIEVES TO BE
AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(A) UNDER
THE SECURITIES ACT OR A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT), OR (III) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND IN THE CASE OF CLAUSES
(II)-(III) ABOVE IN WHICH THE TRANSFEROR FURNISHES THE COMPANY WITH SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS THE COMPANY MAY
REASONABLY REQUEST TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.


 


(C)             UPON PRESENTATION OF THIS NOTE FOR REGISTRATION OF TRANSFER AT
THE OFFICE OF GROUP SPECIFIED HEREIN ACCOMPANIED BY (I) CERTIFICATION BY THE
TRANSFEROR THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE TERMS HEREOF AND (II) BY
A WRITTEN INSTRUMENT OF TRANSFER IN FORM APPROVED BY THE COMPANY, IN ITS
REASONABLE DISCRETION, EXECUTED BY THE REGISTERED HOLDER, IN PERSON OR BY SUCH
HOLDER’S ATTORNEY THEREUNTO DULY AUTHORIZED IN WRITING, AND INCLUDING THE NAME,
ADDRESS AND TELEPHONE AND FAX NUMBERS OF THE TRANSFEREE AND NAME OF THE CONTACT
PERSON OF THE TRANSFEREE, SUCH NOTE SHALL BE TRANSFERRED ON THE NOTE REGISTER,
AND A NEW NOTE OF LIKE TENOR AND BEARING THE SAME LEGENDS SHALL BE ISSUED IN THE
NAME OF THE TRANSFEREE AND SENT TO THE TRANSFEREE AT THE ADDRESS AND C/O THE
CONTACT PERSON SO INDICATED. TRANSFERS AND EXCHANGES OF NOTES SHALL BE SUBJECT
TO SUCH RESTRICTIONS AS ARE SET FORTH IN THE LEGENDS ON THE NOTES AND TO SUCH
REASONABLE REGULATIONS AS MAY BE PRESCRIBED BY THE COMPANY AS SPECIFIED IN
SECTION 17(B) HEREOF. SUCCESSIVE REGISTRATIONS OF TRANSFERS AS AFORESAID MAY BE
MADE FROM TIME TO TIME AS DESIRED, AND EACH SUCH REGISTRATION SHALL BE NOTED ON
THE NOTE REGISTER.


 


(D)             UPON RECEIPT BY THE COMPANY OF EVIDENCE REASONABLY SATISFACTORY
TO IT OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS NOTE, AND IN THE
CASE OF LOSS, THEFT OR DESTRUCTION, RECEIPT OF INDEMNITY OR SECURITY REASONABLY
SATISFACTORY TO THE COMPANY, AND UPON REIMBURSEMENT TO THE COMPANY OF ALL
REASONABLE EXPENSES INCIDENTAL THERETO, AND UPON SURRENDER AND CANCELLATION OF
SUCH NOTE, IF MUTILATED, THE COMPANY WILL DELIVER A NEW NOTE OF LIKE TENOR AND
DATED AS OF SUCH

 

22

--------------------------------------------------------------------------------


 


CANCELLATION, IN LIEU OF SUCH NOTE.


 


(E)             EACH OF GROUP AND OPERATING IS ACCEPTING JOINT AND SEVERAL
LIABILITY UNDER THIS NOTE IN CONSIDERATION OF THE FINANCIAL ACCOMMODATION TO BE
PROVIDED BY THE HOLDERS UNDER THIS NOTE, FOR THE MUTUAL BENEFIT, DIRECTLY AND
INDIRECTLY, OF EACH OF GROUP AND OPERATING AND IN CONSIDERATION OF THE
UNDERTAKINGS OF GROUP AND OPERATING TO ACCEPT JOINT AND SEVERAL LIABILITY FOR
THE OBLIGATIONS OF EACH OF THEM.

 

23

--------------------------------------------------------------------------------